          Case 1:19-cr-00125-ABJ Document 68 Filed 07/18/19 Page 1 of 9



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           :
                                           :
UNITED STATES OF AMERICA                   :
                                           :
      v.                                  :  Case No. 1:19-CR-00125 (ABJ)
                                          :
GREGORY B. CRAIG,                         :
                                          :
            Defendant.                    :
                                          :
__________________________________________:

         GOVERNMENT’S REPLY IN SUPPORT OF ITS MOTION IN LIMINE
             TO EXCLUDE CLAIMS OF SELECTIVE PROSECUTION

       In his Response to the government’s motion in limine to exclude arguments or evidence of

selective prosecution (ECF No. 55), Defendant claims, without supporting case law or any

specifics, that he should be permitted to introduce evidence of “the absence of criminal or civil

enforcement actions” under FARA because it is relevant to “willfulness and materiality” regarding

his FARA registration obligations (at 3). But this confuses the willfulness and materiality at issue

in this case—Defendant’s false statements and omissions to the Department of Justice in 2013—

with his state of mind regarding his obligation to register under FARA in 2012. Defendant is not

charged with willfully failing to register as an agent of Ukraine, and he should not be permitted to

introduce irrelevant, confusing, and prejudicial evidence on that issue.

       In addition, defendant’s Response and an additional Notice (ECF No. 60) assert that he

should be permitted to cross-examine a potential government witness, Jonathan Hawker, regarding

his decision to retroactively register as a result of media activities surrounding the release of

Defendant’s Tymoshenko report. Not only is this issue irrelevant, but it conflicts with the

agreement reached by the parties on April 25, 2019, not to elicit evidence regarding “the retroactive
          Case 1:19-cr-00125-ABJ Document 68 Filed 07/18/19 Page 2 of 9



Foreign Agents Registration Act filings related to the Skadden Report on the trial of Yulia

Tymoshenko” (ECF No. 16, Ex. 1). If Defendant is permitted to elicit testimony from Hawker on

this subject, the government may need to introduce evidence and elicit testimony from numerous

witnesses that, as a result of Defendant’s acts at Ukraine’s request in 2012, they and Skadden

retroactively registered under FARA.

I.     Evidence of the absence of other FARA enforcement actions is not relevant or
       probative in this case

       In a single paragraph in his Response, Defendant asserts, without explanation or legal

support, that he should be permitted to introduce material probative of “willfulness and

materiality” regarding registration under FARA. In reality, this would be a backdoor for the same

improper claims of selective enforcement that the government moved to preclude in its motion in

limine (ECF No. 44 at 2-4). The government’s motion should be granted.

       a. The irrelevant evidence recently proffered by Defendant should be excluded

       Defendant’s disclosure to the government on July 14, 2019, and to the Court on July 16,

2019, only proves this point. In those disclosures, Defendant suggested that he plans to cross-

examine FARA Unit employee Heather Hunt, 1 and elicit affirmative testimony from the defense’s

proffered expert, Amy Jeffress, regarding other Ukraine-related reports prepared by U.S. law

firms, one for Ukrainian Viktor Yanukovych in 2010 and another for Yulia Tymoshenko in 2011.

This evidence would be irrelevant, confusing, and prejudicial, and should not be permitted.



1
        Defendant cannot properly attempt to introduce evidence of the earlier Ukraine reports
through cross-examination of Hunt. Any such questions will be outside of the scope of Hunt’s
direct examination, which will focus on Defendant’s false and misleading statements and material
omissions from 2012-2013. Furthermore, Defendant cannot attempt to “impeach” Hunt by asking
her questions about these other reports as a vehicle for introducing extrinsic evidence. See United
States v. Tarantino, 846 F.2d 1384, 1409 (D.C. Cir. 1988) (stating that rule providing that a witness
cannot be impeached by extrinsic evidence on a collateral issue serves to avoid confusing the jury
and wasting time).
                                                 2
          Case 1:19-cr-00125-ABJ Document 68 Filed 07/18/19 Page 3 of 9



       As an initial matter, Defendant is not charged with willfully failing to register as an agent

of Ukraine in 2012. Rather, he is charged with scheming to make false statements and conceal

material information from the FARA Unit in 2013 when asked about his 2012 activities. Evidence

of other reports regarding Ukraine conducted in 2010 and 2011—and whether the individuals who

created them registered under FARA—has no bearing on the materiality and willfulness of

Defendant’s false statements and omissions in 2013. The only purpose for which Defendant is

seeking to admit such evidence is impermissible: to insinuate that because other individuals and

entities that worked on reports for Ukraine were not pursued by the FARA Unit, Defendant has

been the subject of selective enforcement. Even if the evidence is in some way minimally relevant,

the Rule 403 balancing test weighs strongly in favor of excluding it because any probative value

is substantially outweighed by the danger that the evidence of other reports will be confusing,

mislead the jury, and waste time. Fed. R. Evid. 403.

       Furthermore, the proffered evidence is not even probative of Defendant’s state of mind in

2012, as Defendant suggests, because there is no evidence (or even a proffer) that these reports

informed Defendant’s decision to make media contacts and disseminate the report at Ukraine’s

request. When a defendant claims that otherwise irrelevant evidence is probative of his state of

mind, courts have required proffers that the defendant knew of and considered the evidence. See

United States v. Libby, 475 F. Supp. 2d 73, 87-88 (D.D.C. 2007) (limiting defense evidence to

establish defendant’s state of mind absent defendant’s testimony indicating that he was aware of

the information and it was “in fact of concern to the defendant”); United States v. Passaro, 577

F.3d 207, 220 n.7 (4th Cir. 2009) (excluding defendant’s use of DOJ memorandum because “the

record lacks any evidence that Passaro read or knew of, let alone relied on, this memorandum”).

But in this case, we know that these reports did not influence Defendant’s decisions because



                                                3
          Case 1:19-cr-00125-ABJ Document 68 Filed 07/18/19 Page 4 of 9



defense counsel already told the Court and the government otherwise; as described before the

Court on July 17, 2019, the defense learned of, and ascribed significance to, other Ukraine reports

only when reviewing discovery produced by the government. See 7/16/19 Hrg. Tr. at 4:24-25

(stating that “late in April, one of my colleagues discovered newspaper references to a report”);

id. at 7:14-8:17 (stating that, when doing document review, defense counsel had “discovered”

copies of the report and discussion of it in multiple government discovery productions). In so

doing, defense counsel foreclosed the only way evidence of the Ukraine reports could be relevant

in this case: if in 2012, when considering whether to contact the New York Times and deliver the

report—as Paul Manafort and Ukraine had requested—Defendant looked at the other reports in

question, knew of and considered the nature of the media contacts and dissemination of the report

by the attorneys who had written them, and concluded that Defendant was similarly situated and

thus was not required to register. But in this case, there is not only no such evidence in the record—

defense counsel’s representations are evidence to the contrary. 2

       To be clear, even if it were the case that Defendant knew all about the media contacts

related to these other reports and decided he was not required to register, that is not probative of

the willfulness or materiality of Defendant’s decision in 2013 to lie to, mislead, and conceal his

actions from the FARA Unit. Defendant’s proffered evidence regarding other reports prepared for

Yanukovych and Tymoshenko in 2010 and 2011 is not relevant, probative, or admissible, and

should be excluded.




2
       Indeed, if Defendant had been aware in 2012 of the details of other attorneys’ media
contacts regarding and dissemination of these other reports, he and his law firm certainly would
have raised them in their discussions with the FARA Unit.
                                                  4
          Case 1:19-cr-00125-ABJ Document 68 Filed 07/18/19 Page 5 of 9



       b. Broader concerns about the scope of Defendant’s planned evidence

       Because of Defendant’s Response’s cursory assertion that he should be permitted to

introduce evidence of “willfulness and materiality,” and the subsequent erroneous claim that the

example above falls into this category, the government has concerns about what other irrelevant

evidence Defendant may seek to introduce beyond this most recent disclosure. For the first time

on June 28, 2019—after the deadline for motions in limine—Defendant produced reciprocal

discovery to the government. 3 This production consisted of plea documents of Alex Van Der

Zwaan, a Skadden associate; congressional testimony of Adam Hickey, a National Security

Division official, regarding the Foreign Agents Registration Act; an Office of Inspector General

audit of the FARA Unit; and materials from 1963 congressional hearings regarding FARA. This

production did not include the two previous Ukraine reports from law firms that Defendant now

claims are relevant for its proffered expert testimony or for cross examination of Hunt. It is not

clear whether Defendant will seek to introduce any of these materials at trial, but they are

extraneous to the facts of this case and should be excluded absent a specific proffer as to their

relevance and probative value to an issue the jury will be charged with deciding.




3
        The government requested reciprocal discovery from Defendant repeatedly in advance of
the Court’s deadline for motions in limine, but received no response. See Letter from Government
to Defense Counsel (April 15, 2019) (“Because you have requested discovery in this matter, the
United States hereby requests reciprocal discovery”); Letter from Government to Defense Counsel
(June 4, 2019) (“we reiterate our request, initially made on April 15, 2019, for reciprocal discovery
in accordance with the Rules of Criminal Procedure. We note that, in light of the aggressive trial
schedule that has been set—at your request—we need reciprocal discovery early enough to be able
to review it and decide whether motions in limine related to your discovery are necessary in
accordance with the schedule set by the Court—currently due June 14, 2019); Letter from
Government to Defense Counsel (June 11, 2019) (“we remind you that you have not produced any
reciprocal discovery despite our repeated requests that you do so fairly in advance of the
approaching deadlines for motions in limine”).
                                                 5
          Case 1:19-cr-00125-ABJ Document 68 Filed 07/18/19 Page 6 of 9



II.    Testimony regarding retroactive FARA Registration

       In his Response to the government’s motion in limine, Defendant also states his intention

to cross-examine potential government witness Jonathan Hawker about Hawker’s ongoing

discussions with the Department of Justice about retroactive registration related to his activities on

Ukraine’s behalf in 2012 (ECF No. 55 at 1-3). On July 12, 2019, Hawker and his former public

relations firm retroactively each registered as an agent of Ukraine as a result of Hawker’s work

with Defendant to disseminate the report to the media in the United States. 4 Through a Notice

(ECF No. 60) filed on July 15, 2019, Defendant advises that he plans to cross-examine Hawker

about his decision to retroactively register. Contrary to the suggestion in Defendant’s Notice, he

has long been aware of the ongoing discussions between the government and FTI regarding

retroactive registration because of the discovery materials reflecting these discussions that the

government provided him, and that Defendant attached to his Response (ECF No. 55, Ex. 1).

Defendant’s filing indicates that he plans to cross-examine Hawker about any implicit or explicit

agreements Hawker had with the government regarding retroactive registration (to be clear—there

were and are no such implicit or explicit agreements).

       Like the pre-2013 Ukrainian engagements by U.S. law firms the defense now seeks to

present at trial, Hawker’s retroactive registration is not relevant to any factual issue the jury will

be charged with deciding because Defendant is not charged with willfully failing to register as an

agent of Ukraine.     Nor does Hawker have any “explicit or implicit agreements” with the

government (Defendant’s Notice at 2) that would establish a motive on his part to curry favor with

the government. In addition, it is important to note that such cross-examination would vitiate the



4
      Defendant’s Response (at 2) criticized Hawker because he “personally contacted David
Sanger of the New York Times about receiving an advance copy of the Report” without
acknowledging that Defendant did the same.
                                                  6
          Case 1:19-cr-00125-ABJ Document 68 Filed 07/18/19 Page 7 of 9



agreement that the parties reached on April 25, 2019, not to introduce testimony or evidence

regarding retroactive registrations related to the Report, which Defendant provided the Court (ECF

No. 16, Ex. 1). The government understood, from that agreement, that this trial would be properly

focused on the charges in the indictment, which pertain to Defendant’s communications with the

FARA Unit in 2012-2013. It now appears that Defendant seeks to dramatically expand the scope

of the trial to encompass irrelevant events. If Defendant is permitted to cross-examine Hawker

about his retroactive registration, the government should then be permitted to elicit testimony and

introduce evidence about others’ retroactive registration related to the Report—including that of

Skadden and the other attorneys, besides Defendant, who worked on it.

III.   Conclusion

       The evidence the defense seeks to admit is not relevant to any factual dispute with which

the jury will be charged to decide. Rather, the defense’s alleged selective enforcement evidence

will distract the jury from the charge to resolve whether Defendant made materially false

statements and omissions and risks converting the case into a confusing and irrelevant mini-trial

about whether other individuals should be required to retroactively register under FARA, and

whether the FARA Unit should have pursued others doing work for Ukraine. For the foregoing

reasons, the government’s Motion in Limine to Exclude Claims of Selective Prosecution or

Enforcement, or Seeking Jury Nullification (ECF No. 44) should be granted in full.

                                      Respectfully submitted,

                                      JESSIE K. LIU
                                      UNITED STATES ATTORNEY
                                      D.C. Bar Number 472845


                                      By: /s/ Molly Gaston
                                      FERNANDO CAMPOAMOR-SÁNCHEZ (DC 451210)
                                      MOLLY GASTON (VA 78506)

                                                7
         Case 1:19-cr-00125-ABJ Document 68 Filed 07/18/19 Page 8 of 9



                              Assistant United States Attorneys
                              United States Attorney’s Office
                              555 Fourth Street, N.W.
                              Washington, D.C. 20530
                              Telephone: 202-252-7698/202-252-7803
                              Fernando.Campoamor-Sanchez@usdoj.gov
                              Molly.Gaston@usdoj.gov


                              JOHN C. DEMERS
                              ASSISTANT ATTORNEY GENERAL


                              By: /s/ Jason B.A. McCullough
                              JASON B.A. MCCULLOUGH (DC 998006; NY 4544953)
                              Trial Attorney
                              Department of Justice
                              National Security Division
                              950 Pennsylvania Ave NW
                              Washington, D.C. 20530
                              Telephone: 202-616-1051
                              Jason.McCullough@usdoj.gov

Dated: July 18, 2019




                                       8
          Case 1:19-cr-00125-ABJ Document 68 Filed 07/18/19 Page 9 of 9



                                      Certificate of Service

        I certify that, by virtue of the Court’s ECF system, a copy of the foregoing Reply has been
sent to counsel for the defendant on July 18, 2019.


                                             /s/ Molly Gaston
                                             Molly Gaston
                                             Assistant United States Attorney




                                                9
